     Case 2:19-cv-00613-KJD-NJK Document 34 Filed 03/26/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   MANUEL WINN,                                            NO. 2:19-cv-00613-KJD-NJK
 4                                             Plaintiffs,   ORDER OF DISMISSAL OF
                                                             CORECIVIC DEFENDANTS WITH
 5                 v.                                        PREJUDICE
 6   JAMES DZURENDA, et al.,
 7                                          Defendants.
 8
 9          Upon stipulation of the parties, and good cause appearing,
10          IT IS HEREBY ORDERED granting the parties’ Stipulation to Dismiss CoreCivic
11   Defendants with Prejudice. The Clerk of Court is directed to dismiss all claims filed in this matter
12   against Defendants CoreCivic, Hininger, Thomas, Marr, Warner, Valenzuela, Loza, Grijalva, and
13   Torres with prejudice, each party to bear their own costs and attorneys’ fees.
14   Dated this 26th day of March, 2021
15
                                             _____________________________________
16                                           KENT J. DAWSON, U.S DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
